MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                        Mar 08 2017, 7:44 am

court except for the purpose of establishing                          CLERK
the defense of res judicata, collateral                           Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE,
Zena D. Crenshaw-Logal                                   MEGAN L. CRAIG
Crown Point, Indiana                                     Mark D. Gerth
                                                         Indianapolis, Indiana

                                                         ATTORNEYS FOR STATE
                                                         APPELLEES, LAKE SUPERIOR
                                                         COURT, SMALL CLAIMS
                                                         DIVISION III, THE HONORABLE
                                                         JULIE N. CANTRELL AS ITS
                                                         JUDGE, AND MICHAEL N.
                                                         PAGANO AS HER MAGISTRATE

                                                         Curtis T. Hill, Jr
                                                         Attorney General of Indiana

                                                         Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana




Court of Appeals of Indiana | Memorandum Decision 45A04-1607-PL-1583 | March 8, 2017      Page 1 of 13
                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Zena D. Crenshaw-Logal,                                  March 8, 2017
      Personally and as Relator for the                        Court of Appeals Case No.
      State of Indiana as well as Sole                         45A04-1607-PL-1583
      Heir of and Personal                                     Appeal from the Lake Circuit
      Representative for the Estate of                         Court
      Rodney A. Logal, Deceased                                The Honorable George C. Paras,
      Appellant-Plaintiff,                                     Judge
                                                               Trial Court Cause No.
              v.                                               45C01-1507-PL-63

      Lake Superior Court, Small
      Claims Division III, the
      Honorable Julie N. Cantrell as
      its Judge, Michael N. Pagano as
      her Magistrate, and Megan L.
      Craig,
      Appellees-Defendants.




      Brown, Judge.


[1]   Zena Crenshaw-Logal appeals the trial court’s dismissal of her action for

      mandate. We find one issue dispositive, which is whether Crenshaw-Logal’s

      notice of appeal is untimely. We dismiss.


                                      Facts and Procedural History

[2]   On July 13, 2015, Rodney A. Logal and Crenshaw-Logal (collectively, the

      “Logals”), “Pro Se and as Relators for the State of Indiana,” filed a Verified


      Court of Appeals of Indiana | Memorandum Decision 45A04-1607-PL-1583 | March 8, 2017   Page 2 of 13
Action for Mandate in the Lake Circuit Court in cause number 45C01-1507-PL-

00063 (“Cause No. 63”), the cause from which this appeal arises. Appellant’s

Appendix at 17. The Logals asserted that they were the plaintiffs/counter-

defendants in an action pending in cause number 45D09-1501-SC-40 (“Cause

No. 40”) before the Lake Superior Court, Small Claims Division III. The

Logals requested in part an order “commanding the Lake Superior Court, Small

Claims Division III at Crown Point, Indiana and The Honorable Julie N.

Cantrell as Judge as well as The Honorable Michael N. Pagano as Magistrate

thereof to refrain from any further proceedings in [Cause No. 40] before

it/them, captioned as Logal v. Richard Wilson, et al., until disposition of the

Action for Mandate at hand or further Order of this Court,” “judgment against

the defendants, jointly and severally, as contemplated by I.C. § 34-27-3-3,” 1 an

order “directing a return of the summons no later than July 24, 2015,” and “all

other relief just and proper upon the premises.” Id. at 20.




1
    Ind. Code § 34-27-3-3 provides:

           (a) An action for mandate shall stand for trial, and as in other civil actions, the court
           hearing the action may:

                    (1) join issues of law and fact;
                    (2) grant amendments, continuances, and appeals; and
                    (3) render final judgments.

           (b) In actions for mandate, if the finding and judgments are for the plaintiff, the court
           rendering the final judgment shall grant the plaintiff:

                    (1) relief the plaintiff is entitled to under the law and facts in the action;
                    (2) damages, as in actions for false returns; and
                    (3) costs as the court directs.

Court of Appeals of Indiana | Memorandum Decision 45A04-1607-PL-1583 | March 8, 2017                   Page 3 of 13
[3]   On August 3, 2015, the Lake Superior Court entered a judgment in Cause No.

      40 which found that Logal failed to appear and that the Wilsons established a

      prima facie case that Logal converted funds paid by Elzinga that were intended

      to be shared with the Wilsons for farming parcels owned by both Logal and the

      Wilsons. The court ordered that the Wilsons were entitled to $1,000 in actual

      damages, treble damages for conversion, and attorney fees. The court ordered

      that the Logals’ claim be dismissed without prejudice due to his failure to

      appear and entered judgment on the Wilsons’ counterclaim by default in the

      amount of $6,000 plus post-judgment interest.


[4]   In September 2015, a deputy attorney general filed an amended motion to

      dismiss in Cause No. 63 on behalf of the Lake Superior Court, Small Claims

      Division III, Judge Cantrell, and Magistrate Pagano, and requested that the

      court dismiss on the basis of lack of subject matter jurisdiction, mootness,

      absolute judicial immunity, and for failing to state a claim upon which relief

      could be granted. Specifically, the motion asserted that the Lake Circuit Court

      lacked subject matter jurisdiction because Lake Superior Courts were courts of

      equivalent jurisdiction to the Lake Circuit Court and mandate authority was

      reserved to the Indiana Supreme Court. The motion also asserted that the

      Logals had requested a stay of all proceedings in Cause No. 40 and that that

      relief was moot because the future events complained of by the Logals had

      already occurred. That same month, the Logals filed a Verified Response to

      Defendants’ Amended Motion to Dismiss. On October 20, 2015, the Lake




      Court of Appeals of Indiana | Memorandum Decision 45A04-1607-PL-1583 | March 8, 2017   Page 4 of 13
      Circuit Court held a hearing in Cause No. 63 on the motion to dismiss and took

      the matter under advisement.


[5]   On November 12, 2015, the Lake Circuit Court dismissed the Logals’ Verified

      Action for Mandate in Cause No. 63. Specifically, the court’s order states:

                Upon careful consideration of the arguments and materials
                presented, as well as review of the relevant authorities, the Court
                hereby finds that this Court has no jurisdiction or authority to
                entertain an action for mandate concerning the rulings entered
                and hearings held in Lake Superior Court. Under Rule 1(A) of
                the Indiana Rules of Court, such jurisdiction and authority
                belongs solely to the Indiana Supreme Court. Consequently,
                Plaintiffs’ Verified Action for Mandate fails to state a claim upon
                which relief can be granted.


                Accordingly, Plaintiff’s Verified Action for Mandate, filed herein
                on July 13, 2015, is hereby DISMISSED WITH PREJUDICE as
                to the Lake Superior Court, Small Claims Division III, Hon.
                Julie Cantrell and Hon. Michael Pagano.


      Appellant’s Appendix at 13. 2


[6]   On December 14, 2015, the Logals filed a motion to correct errors in Cause No.

      63. That same day, they also filed a Motion for Leave to Supplement

      Pleadings, which referenced Trial Rules 15(A), 15(D), and 20(A)(2), and

      referred to and attached a First Amended Complaint, which listed Megan L.

      Craig as an additional defendant in Cause No. 63 and included: Count I,



      2
          The November 12, 2015 order was noted in the chronological case summary on November 23, 2015.


      Court of Appeals of Indiana | Memorandum Decision 45A04-1607-PL-1583 | March 8, 2017        Page 5 of 13
      verified action for mandate; Count II, “Plaintiffs’ Claim for Conspiracy to

      Violate and Violation of Fourteenth Amendment;” Count III, “Plaintiffs’ Tort

      Claim for Conspiracy to Invade and Invasion of Privacy;” and Count IV,

      “Plaintiffs’ Claim for Conspiracy to Tortiously Interfere with and Tortious

      Interference with a Banking/Business Relationship.” Id. at 101, 105, 107. The

      Motion for Leave to Supplement Pleadings stated that the “First Amended

      Complaint is proposed simultaneous with their Motion to Correct Errors

      challenging dismissal of the present case based on a purported lack of subject

      matter jurisdiction improperly derived . . . .” Id. at 96. The Motion for Leave

      to Supplement Pleadings also stated: “Should the Court deny that Motion to

      Correct Errors in whole or part, the Plaintiffs may seek a corresponding

      interlocutory appeal or pursue a related original action before the Indiana

      Supreme Court while their proposed Counts II through IV proceed for jury trial

      . . . .” Id.


[7]   On December 28, 2015, a deputy attorney general filed a response on behalf of

      the Lake Superior Court, Small Claims Division III, Judge Cantrell, and

      Magistrate Pagano. The response argued that the court should deny the Logals’

      motion to correct errors and their Motion for Leave to Supplement Pleadings.


[8]   On January 25, 2016, the Logals filed a document titled “Plaintiffs’ Verified

      Application for Emergency Hearing (i.e., hearing prior to 2/4/16), Temporary

      Restraining Order, and/or Preliminary Injunction Enjoining Defendant Craig

      with Actual Notice to Her Agents, Servants, Employees, and Attorneys, and

      Designated Persons in Active Concert or Participation with Her.” Id. at 124.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1607-PL-1583 | March 8, 2017   Page 6 of 13
       That same day, the Logals filed a document titled “Plaintiff’s Verified Motion

       for Emergency Hearing (i.e., hearing prior to 2/4/16) and Stay Of All Lower

       Court Proceedings.” Id. at 145. On February 4, 2016, the Logals filed a

       document titled “Plaintiffs’ Verified Motion for Emergency Hearing on their

       Pending Applications for Stay Of All Lower Court Proceedings, Temporary

       Restraining Order, and/or Preliminary Injunction Enjoining Defendant Craig

       with Actual Notice to Her Agents, Servants, Employees, and Attorneys, and

       Designated Persons in Active Concert or Participation with Her.” Id. at 148.

       In March 2016, Crenshaw-Logal filed a document titled “Verified Notice of

       Plaintiff Zena Crenshaw-Logal and Renewed Request for Emergency Hearing.”

       Id. at 151.


[9]    On March 22, 2016, the Lake Circuit Court scheduled a hearing. On March

       31, 2016, Craig, Lake Superior Court, Small Claims Division III, Judge

       Cantrell, and Magistrate Pagano filed a Motion to Vacate Hearing as Moot.

       They argued that there was no active case pending before the court, that the

       November 12, 2015 order dismissed the case with prejudice, and that the

       Logals’ motion to correct errors was deemed denied and they failed to timely

       appeal.


[10]   On June 9, 2016, the Lake Circuit Court entered an order granting the Motion

       to Vacate Hearing as Moot. The order states:

               1) This action was dismissed pursuant to Ind. T.R. 12(B)(6) on
                  November 12, 2015.



       Court of Appeals of Indiana | Memorandum Decision 45A04-1607-PL-1583 | March 8, 2017   Page 7 of 13
               2) Pursuant to Rule 12(B)(6), a Plaintiff may file an Amended
                  Complaint within ten (10) days of the Court’s order of
                  dismissal as of right. If not filed within that ten (10) day
                  period, a claimant may amend the complaint only by leave of
                  Court. No amendment was filed by Plaintiffs within that
                  time.


               3) Pro-se Plaintiffs filed a Motion to Amend this action on
                  December 14, 2015, after the 10 days had expired, seeking to
                  leave to add Defendant Megan L. Craig.


               4) This Court has not granted Plaintiffs leave to file an amended
                  complaint.


               5) Plaintiffs simultaneously filed a Motion to Correct Errors on
                  December 14, 2015, which was deemed denied on January
                  28, 2016 by Ind. T.R. 53.3 (A).


               6) Plaintiffs also failed to initiate a timely appeal in accordance
                  with pursuant to Ind. [Trial Rule] 53.3 and Ind. App. Rule
                  9(A), and accordingly, any right to appeal this matter expired
                  on February 27, 2016.


               7) Accordingly, there are no matters currently before this Court
                  that necessitates a hearing or any other relief in the premises,
                  and this Court’s Order of November 12, 2015 stands.


               8) The Clerk is hereby ordered to designate this cause as closed.


       Id. at 11-12.


[11]   On July 7, 2016, Crenshaw-Logal filed a notice of appeal. In her notice of

       appeal and under the heading “Date of Judgments/Orders being appealed,” she

       Court of Appeals of Indiana | Memorandum Decision 45A04-1607-PL-1583 | March 8, 2017   Page 8 of 13
       listed “June 9, 2016; March 22, 2016; November 12, 2015; Undated.” Notice

       of Appeal. In her brief on appeal, Crenshaw-Logal states that “this appeal is

       solely from a June 9, 2016 Order granting the lower court defendants’ ‘Motion

       to Vacate Hearing as Moot,’” and that “the June 9, 2016 ruling is a final

       appealable order, and that all preliminary or interlocutory matters are merged

       in that determination and appropriately addressed by this appeal.” Appellant’s

       Brief at 5.


                                                   Discussion

[12]   Initially, we observe that Crenshaw-Logal is proceeding pro se. Such litigants

       are held to the same standard as trained counsel and are required to follow

       procedural rules. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004),

       trans. denied. This court will not “indulge in any benevolent presumptions on

       [their] behalf, or waive any rule for the orderly and proper conduct of [their]

       appeal.” Ankeny v. Governor of State of Ind., 916 N.E.2d 678, 679 n.1 (Ind. Ct.

       App. 2009) (citation omitted), reh’g denied, trans. denied.


[13]   Crenshaw-Logal does not appear to challenge the trial court’s finding that her

       motion to correct error was deemed denied under Ind. Trial Rule 53.3(A).

       Rather, she asserts that the language in Trial Rule 53.3(A) “does not extend its

       ‘deemed denied’ provision to all related matters pending before a Court and

       Mrs. Logal has not encountered any case to that effect.” Appellant’s Brief at

       19. She also argues that “[t]here are simply no rational grounds for contending

       that the countdown for appeal began on the Logals’ entire case below when

       their original pleading was conclusively rejected by the Lake Circuit Court,
       Court of Appeals of Indiana | Memorandum Decision 45A04-1607-PL-1583 | March 8, 2017   Page 9 of 13
especially since it was superseded by an amended complaint no later than

January 8, 2016, albeit inadvertently.” Id. at 19-20 (footnote omitted).

However, Crenshaw-Logal does not develop this argument. While her Motion

for Leave to Supplement Pleadings cited Ind. Trial Rules 15(A), 3 15(D), 4 and

20(A)(2), 5 she does not cite these rules in the argument section of her brief. She

does not develop an argument that the trial court’s finding in the June 9, 2016

order that she failed to file an amended complaint within ten days as required

by Rule 12(B)(6) was improper. She also does not develop a cogent argument

as to whether the court erred or abused its discretion in failing to grant her leave

to file an amended complaint listing Craig as an additional defendant. To the

extent Crenshaw-Logal fails to cite to relevant authority or develop an




3
    Ind. Trial Rule 15(A) is titled “Amendments” and provides:
           A party may amend his pleading once as a matter of course at any time before a responsive
           pleading is served or, if the pleading is one to which no responsive pleading is permitted,
           and the action has not been placed upon the trial calendar, he may so amend it at any time
           within thirty [30] days after it is served. Otherwise a party may amend his pleading only by
           leave of court or by written consent of the adverse party; and leave shall be given when
           justice so requires. A party shall plead in response to an amended pleading within the time
           remaining for response to the original pleading or within twenty [20] days after service of
           the amended pleading, whichever period may be the longer, unless the court otherwise
           orders.

4
    Ind. Trial Rule 15(D) is titled “Supplemental pleadings” and provides:
           Upon motion of a party the court may, upon reasonable notice and upon such terms as are
           just, permit him to serve a supplemental pleading setting forth transactions or occurrences
           or events which have happened since the date of the pleading sought to be supplemented.
           Permission may be granted even though the original pleading is defective in its statement of
           a claim for relief or defense. If the court deems it advisable that the adverse party plead to
           the supplemental pleading, it shall so order, specifying the time therefor.

5
  Ind. Trial Rule 20 is titled “Permissive joinder of parties” and (A)(2) provides: “All persons may be joined
in one [1] action as defendants if there is asserted against them jointly, severally, or in the alternative, any
right to relief in respect of, or arising out of, the same transaction, occurrence, or series of transactions or
occurrences and if any question of law or fact common to all defendants will arise in the action.”

Court of Appeals of Indiana | Memorandum Decision 45A04-1607-PL-1583 | March 8, 2017                Page 10 of 13
       argument which respect to the issues she attempts to raise on appeal, those

       arguments are waived. See Loomis v. Ameritech Corp., 764 N.E.2d 658, 668 (Ind.

       Ct. App. 2002) (holding argument waived for failure to cite authority or provide

       cogent argument), reh’g denied, trans. denied.


[14]   At the relevant time, Ind. Appellate Rule 9(A)(1) provided: “if any party files a

       timely motion to correct error, a Notice of Appeal must be filed within thirty

       (30) days after the court’s ruling on such motion is noted in the Chronological

       Case Summary or thirty (30) days after the motion is deemed denied under

       Trial Rule 53.3, whichever occurs first.” 6 Ind. Appellate Rule 9(A)(5) provides:

       “[u]nless the Notice of Appeal is timely filed, the right to appeal shall be

       forfeited . . . .”


[15]   Ind. Trial Rule 53.3(A) governs the time limitation for ruling on a motion to

       correct error and provides:


                In the event a court fails for forty-five (45) days to set a Motion to
                Correct Error for hearing, or fails to rule on a Motion to Correct
                Error within thirty (30) days after it was heard or forty-five (45)
                days after it was filed, if no hearing is required, the pending
                Motion to Correct Error shall be deemed denied. Any appeal
                shall be initiated by filing the notice of appeal under Appellate




       6
         Ind. Appellate Rule 9(A)(1) was amended and now provides: “if any party files a timely motion to correct
       error, a Notice of Appeal must be conventionally filed within thirty (30) days after the court’s ruling on such
       motion is noted in the Chronological Case Summary or thirty (30) days after the motion is deemed denied
       under Trial Rule 53.3, whichever occurs first.”

       Court of Appeals of Indiana | Memorandum Decision 45A04-1607-PL-1583 | March 8, 2017              Page 11 of 13
               Rule 9(A) within thirty (30) days after the Motion to Correct
               Error is deemed denied.


       The denial in Rule 53.3 is “automatic” and “self-activating upon the passage of

       the requisite number of days.” Wurster Const. Co., Inc. v. Essex Ins. Co., 918

       N.E.2d 666, 671 (Ind. Ct. App. 2009) (quoting Trisler v. Exec. Builders, Inc., 647

       N.E.2d 390, 393 (Ind. Ct. App. 1995), trans. denied).


[16]   Pursuant to Trial Rule 53.3, the Logals’ motion to correct errors was deemed

       denied on January 28, 2016, which was forty-five days after it was filed on

       December 14, 2015. 7 Consequently, the notice of appeal filed by Crenshaw-

       Logal on July 7, 2016, was untimely, and she forfeited the right to appeal. See

       Ind. Appellate Rule 9(A)(5); Ind. Trial Rule 53.3(A). Accordingly, we dismiss

       her appeal. See Cavinder Elevators, Inc. v. Hall, 726 N.E.2d 285, 289 (Ind. 2000)

       (holding that “if the plaintiff, as the party filing the motion to correct error, had

       failed to commence a timely appeal following the deemed denial pursuant to

       Trial Rule 53.3(A), such failure would have waived the claims and precluded

       the plaintiff from raising them as cross-errors on appeal”).


[17]   Even assuming Crenshaw-Logal had not forfeited her right to appeal, reversal

       would not be warranted. The Logals filed their July 13, 2015 Verified Action

       for Mandate in Cause No. 63 in the Lake Circuit Court and requested an order

       commanding the Lake Superior Court, Small Claims Division III, Judge



       7
        While exceptions to the time limitations for ruling on a motion to correct error exist, Crenshaw-Logal does
       not argue that any of the exceptions apply.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1607-PL-1583 | March 8, 2017           Page 12 of 13
       Cantrell, and Magistrate Pagano “to refrain from any further proceedings in

       [Cause No. 40] before it/them, captioned as Logal v. Richard Wilson, et al., until

       disposition of the Action for Mandate at hand or further Order of this Court”

       and “judgment against the defendants, jointly and severally, as contemplated by

       I.C. § 34-27-3-3.” Appellant’s Appendix at 20. “The Indiana Supreme Court

       has exclusive, original jurisdiction over actions for writs of mandamus and

       prohibition against inferior courts, and the reason for this rule is that the

       Indiana Supreme Court alone has authority over the supervision of State

       courts.” Ishii v. Young, 960 N.E.2d 153, 157 (Ind. Ct. App. 2011) (citing in part

       IND. CONST. ART. 7, § 4 (“Jurisdiction of Supreme Court”); Rule 1 of the Rules

       of Procedure for Original Actions (“The Supreme Court has exclusive, original

       jurisdiction to supervise the exercise of jurisdiction of all inferior state courts,

       including the Court of Appeals, by virtue of Indiana Constitution, Article 7,

       Section 4, and Ind. Appellate Rule 4(B)(3).”), trans. denied. See also Ind.

       Appellate Rule 4(B) (“The Supreme Court shall have exclusive jurisdiction over

       . . . [s]upervision of the exercise of jurisdiction by other courts of the State of

       Indiana, including the issuance of writs of mandate and prohibition . . . .”).


                                                   Conclusion

[18]   For the foregoing reasons, we dismiss Crenshaw-Logal’s appeal.


[19]   Dismissed.


       Vaidik, C.J., and Bradford, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 45A04-1607-PL-1583 | March 8, 2017   Page 13 of 13